IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               January 2013 Term

                                _______________
                                                                          FILED
                                                                      June 13, 2013
                                                                       released at 3:00 p.m.
                                  No. 12-0367                        RORY L. PERRY II, CLERK
                                _______________                    SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA




                                JAMES COLLISI,

                                   Petitioner


                                        v.

                             MARIDALE COLLISI,

                                 Respondent


      ____________________________________________________________

                  Appeal from the Circuit Court of Marion County

                     The Honorable Michael John Aloi, Judge

                            Civil Action No. 10-D-518


             REVERSED AND REMANDED WITH DIRECTIONS

      ____________________________________________________________

                             Submitted: May 15, 2013

                               Filed: June 13, 2013



Linda Hausman, Esq.                          Scott Curnutte, Esq.
Samantha L. Chapman, Esq.                    Michael A. Bush, pursuant to Rule 10,
Kaufman & McPherson, PLLC                        Rules for Admission to the Practice of
Bridgeport, West Virginia                        Law
Counsel for the Petitioner                   Jeffery Kaiser, pursuant to Rule 10, Rules
                                                 for Admission to the Practice of Law
                                             WVU Clinical Law Program
                                             Morgantown, West Virginia
                                             Counsel for the Respondent


The Opinion of the Court was delivered PER CURIAM.
                            SYLLABUS BY THE COURT


             “In reviewing a final order entered by a circuit court judge upon a review

of, or upon a refusal to review, a final order of a family court judge, we review the

findings of fact made by the family court judge under the clearly erroneous standard, and

the application of law to the facts under an abuse of discretion standard. We review

questions of law de novo.” Syl., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803

(2004).




                                            i
Per Curiam:


              The case sub judice involves the divorce of the petitioner, James Collisi

(“Mr. Collisi”), from the respondent, Maridale Collisi (“Ms. Collisi”). In his appeal to

this Court, Mr. Collisi challenges the award of permanent spousal support in the amount

of $1,600 per month for Ms. Collisi; the finding that Mr. Collisi was a greater contributor

to the breakdown of the marriage than Ms. Collisi; and the requirement that Mr. Collisi

pay $44,314.14 in equitable distribution to Ms. Collisi.              These findings were

memorialized in the November 11, 2011, Decree of Divorce and Final Order of the

Family Court of Marion County. Mr. Collisi appeals the February 15, 2012, Order

Affirming the Family Court “Decree of Divorce and Final Order” of the Circuit Court of

Marion County.



              After thoroughly reviewing the record presented, the briefs, the relevant

legal authorities, and the arguments of Mr. Collisi and Ms. Collisi, we find that the family

court erred with regard to each of the issues raised by Mr. Collisi and that the circuit

court consequently erred by affirming the family court’s order. We reverse and remand

this case so that the family court can correct its errors pursuant to the directions set forth

in this opinion.




                                              1

                                             I.


                 FACTUAL AND PROCEDURAL BACKGROUND


              Mr. Collisi married Ms. Collisi on September 23, 1994. At the time of the

marriage, Ms. Collisi had two minor children from a previous relationship; both children

were adults at the time the parties began these divorce proceedings. There were no

children born to the parties during the marriage. Mr. and Ms. Collisi last cohabitated on

December 29, 2009.



              In May of 2010, Ms. Collisi sought a Domestic Violence Protective Order

against Mr. Collisi, alleging that he was physically, mentally and emotionally abusive.

The order was granted on May 3, 2010, and Ms. Collisi was awarded $400 per month in

spousal support. Ms. Collisi filed for divorce on October 28, 2010.



              The final divorce hearing was held on September 26, 2011. Sometime prior

to the hearing, the parties submitted to drug testing. While Mr. Collisi tested negative for

drugs, Ms. Collisi tested positive for THC.1        The parties also provided individual

financial statements to the court. Ms. Collisi’s financial statement indicated that she had

$520 per month in expenses.




       1
        THC is the common name for tetrahydrocannabinol. It is the psychoactive
component of marijuana. See State v. Boggess, 172 W. Va. 619, 624–25, 309 S.E.2d 118,
124–25 (1983).

                                             2

               During the hearing, Ms. Collisi testified that she was employed at a 7­

Eleven convenience store making roughly $500 or $550 a month.2 She stated that her

expenses, which included food costs, gasoline, and utilities, were between $738 and

$808. She testified that Mr. Collisi supported her and her children during the marriage,

but that he was physically and emotionally abusive to her.



               Mr. Collisi testified that he is a shift supervisor for Mission Operation and

Maintenance, otherwise known as Mission Energy.             On his financial statement, he

indicated that his gross pay per two-week period was $2,972.80. No evidence was

presented at the hearing detailing Mr. Collisi’s monthly expenses. Mr. Collisi alleged

that Ms. Collisi was adulterous and an illicit drug user.



               Both parties testified about the marital home. They both agreed that Mr.

Collisi bought the home prior to his marriage to Ms. Collisi. At the time the parties were

married, Mr. Collisi had already paid $23,000 on the home. The remaining principal

owed on the home when the parties married was $65,700. The remaining $65,700 in

principal, plus interest, was paid with marital funds during the marriage. Upon the

initiative of the parties, the home was appraised in August of 2011 for $110,000, and the

parties do not dispute that $110,000 is the current value of the home. Mr. Collisi testified


       2
           The record is unclear as to whether this is Ms. Collisi’s net income or gross
income.


                                              3

that there are currently two liens on the home totaling $97,000: the liens represent a

mortgage and a line of credit that were both obtained by Mr. Collisi in his name only

during the marriage.



                The family court did not announce any findings during the hearing. It

entered its Decree of Divorce and Final Order containing its findings of fact and

conclusions of law on November 15, 2011. In determining that the marital estate had a

$65,700 interest in the home, the family court said,


                1)	    The former marital home was purchased by James
                       Collisi a few months prior to the marriage of the
                       Parties.
                2)	    The former marital home has remained titled in the
                       name of James Collisi throughout the marriage of the
                       Parties.
                3)	    Both Parties testified that upon the marriage of the
                       Parties, the former marital home was encumbered by a
                       note payable in the amount of $65,700.00, secured by
                       a Deed of Trust upon that property.
                4)	    The unequivocal evidence is that regular monthly
                       payments upon that note payable were satisfied during
                       the marriage with funds from a marital checking
                       account, funded by the earnings of the Parties,
                       particularly James Collisi.
                5)	    Accordingly, the Family Court finds, concludes, and
                       so rules, that the marital estate includes $65,700.00
                       pursuant to W.VA. CODE § 48-1-233(2)(A).3




       3
           The pertinent text of W. Va. Code § 48-1-233 is quoted infra Part III.B.


                                               4

(Footnote added). The family court further ordered that Mr. Collisi have exclusive

ownership and possession of most of the remaining marital property, the value of which

the family court determined was $54,583.11. It also ordered that Mr. Collisi assume sole

liability for the marital debt which the family court determined amounted to $31,652.82.

To equalize the distribution of marital assets, the family court ordered that Mr. Collisi

pay $44,315.14 to Ms. Collisi.



              The order also granted an award of spousal support to Ms. Collisi in the

amount of $1,600 per month, finding that “[e]ach of the factors delineated in W.VA.

CODE § 48-6-3014 which apply [sic] to this case weigh [sic] strongly in favor of a

substantial, permanent award of spousal support to Maridale Collisi.” (Footnote added).

Of particular note, the family court found:


              W.VA. CODE § 48-6-301(b)(17): Each Party has a financial
              need commensurate with the comfortable, middle-class
              lifestyle they [sic] enjoyed during the marriage. Neither Party
              has any unusual financial need or circumstance. James Collisi
              will be able to enjoy such a lifestyle even if he pays a
              substantial spousal support obligation. Maridale Collisi, on
              the other hand, has a financial need equivalent to the gap
              between the minimum wage employment she is treated as
              having even though her actual income is less, and the
              standard of living enjoyed during the marriage.



       4
         There are twenty separate factors described in W. Va. Code § 48-6-301(b) that a
court must consider in awarding spousal support. Of the twenty factors, the seventeenth
is most pertinent to this appeal: “(17) The financial need of each party[.]”


                                              5

               The circuit court also discussed the fault or misconduct of the Parties and

how that conduct affected the marriage:


               8.	    Although there are no longer any statutory bars to
                      spousal support, pursuant to W.VA. CODE § 48-8-1045
                      the Court is to consider and compare the fault or
                      misconduct of the Parties and the extent to which such
                      conduct contributed to the breakup of the marriage.
               9.	    Maridale Collisi introduced evidence that James
                      Collisi was physically, mentally, and emotionally
                      abusive during the marriage[.]
               ....
               10.	   James Collisi claims Maridale Collisi committed
                      adultery and that she abandoned him.
               ....
               13.	   Comparing the relative fault of the Parties is difficult,
                      given that the Court finds that each engaged in
                      behavior which would be substantially inequitable if
                      the other Party was blameless. The Court must,
                      therefore, reluctantly conclude that the Parties’ relative
                      fault was equal.
               14.	   The Court further finds, concludes, and so rules, that
                      James Collisi’s conduct was a greater contributor to
                      the breakdown of the marriage than Maridale Collisi’s.
               ....
               15.	   Based upon all the foregoing, the Family Court finds,
                      concludes, and so rules, that James Collisi shall pay
                      Maridale Collisi spousal support in the amount of
                      $1,600 per month, effective 1 December 2011. Such
                      spousal support shall continue until the death of either
                      Party, or the remarriage of Maridale Collisi.

      5
          W. Va. Code § 48-8-104 states,

                      In determining whether spousal support is to be
               awarded, or in determining the amount of spousal support, if
               any, to be awarded, the court shall consider and compare the
               fault or misconduct of either or both of the parties and the
               effect of the fault or misconduct as a contributing factor to the
               deterioration of the marital relationship.

                                              6

(Footnote added).



              Mr. Collisi appealed the family court’s order to the Circuit Court of Marion

County. The circuit court affirmed the family court’s order, making general findings that

the family court’s findings of fact were not clearly erroneous and that its conclusions of

law were not an abuse of discretion. Mr. Collisi now appeals the circuit court’s order to

this Court.



                                             II.


                               STANDARD OF REVIEW


              The order before the Court is a final order entered by a circuit court

reviewing the final order of the family court.


                     In reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an
              abuse of discretion standard. We review questions of law de
              novo.


Syl., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).




                                             7

                                            III.


                                        ANALYSIS


              In this appeal, Mr. Collisi challenges the award of permanent spousal

support in the amount of $1,600 per month for Ms. Collisi; the finding that Mr. Collisi

was a greater contributor to the breakdown of the marriage than Ms. Collisi; and the

requirement that Mr. Collisi pay $44,314.14 in equitable distribution to Ms. Collisi.

Because the first two issues relate to the award of spousal support, we will proceed by

discussing those together, and then we will separately address the equitable distribution

issue.



                                   A. Spousal Support

              Mr. Collisi argues that the award of $1,600 per month in permanent spousal

support for Ms. Collisi is excessive in that it exceeds Mr. Collisi’s ability to pay and that

it is unsupported by the record. Upon examining both orders of the family and circuit

courts, we find that the family court conducted an incomplete analysis of W. Va. Code §

48-6-301(b). Specifically, W. Va. Code § 48-6-301(b)(17) requires that a court consider

“[t]he financial need of each party” when determining the proper amount to award in

spousal support. With regard to this section, the family court said in its order,


              Each Party has a financial need commensurate with the
              comfortable, middle-class lifestyle they enjoyed during the
              marriage. Neither Party has any unusual financial need or
              circumstance. James Collisi will be able to enjoy such a
              lifestyle even if he pays a substantial spousal support
              obligation. Maridale Collisi, on the other hand, has a financial

                                              8
              need equivalent to the gap between the minimum wage
              employment she is treated as having even though her actual
              income is less, and the standard of living enjoyed during the
              marriage.


Neither in this section nor anywhere else in the order does the family court make any

specific findings as to Mr. Collisi’s financial need which would indicate his ability to pay

spousal support.



              Ms. Collisi argues to this Court that it is clear from the entirety of the order

that the family court considered Mr. Collisi’s ability to pay. We do not agree. There are

monetary figures present in the family court’s order affecting Mr. Collisi’s ability to pay:

his yearly income and the imposition of debt and assets upon him. However, there are no

monetary figures in the order detailing Mr. Collisi’s monthly expenses. Mr. Collisi

obviously has monthly expenses given that he has separate debt totaling approximately

$97,000, yet the amount and frequency of payments due on that debt is unclear from the

record. The family court’s imposition of the marital debt on Mr. Collisi will also likely

affect his ability to pay spousal support, but the analysis and details explaining how are

not in the family court’s order. Based on the record before us, we do not see how the

family court could have adequately considered Mr. Collisi’s ability to pay spousal

support.



              Additionally, although the family court’s order includes a general

discussion of Ms. Collisi’s financial need, the order again does not include any monetary

                                              9

figures regarding her actual need. Unlike Mr. Collisi’s position, evidence was presented

regarding Ms. Collisi’s need through a financial statement and through testimony as to

her basic needs; however, it is not clear upon our review which of the multiple differing

monetary figures that appear in the record—amounts ranging from $400 to $808—

actually represents her financial need.



                We are also perplexed by the family court’s contradictory statements

regarding the fault of parties and the parties’ contributions to the breakup of the marriage.

The order states that “[t]he [family court] must, therefore, reluctantly conclude that the

Parties’ relative fault was equal,” yet it continues in the next sentence by declaring that it

“finds, concludes and so rules, that James Collisi’s conduct was a greater contributor to

the breakdown of the marriage than Maridale Collisi’s.” The family court is required by

W. Va. Code § 48-8-1046 to consider the fault of each party and the effect that fault had

on the breakup of the marriage.           While the family court adheres to the technical

requirement of the statute, it does so in a way that makes no sense to this Court. If the

relative fault was equal, how is one party a greater contributor? Furthermore, we are

puzzled by the family court’s decision not to include any mention of Ms. Collisi’s drug

use despite Mr. Collisi’s testimony claiming that Ms. Collisi’s drug use contributed to the

breakup of the parties.




       6
           The full text of W. Va. Code § 48-8-104 is provided supra in note 5.

                                               10

               This Court has said that to properly review an order of a family court,

“[t]he order must be sufficient to indicate the factual and legal basis for the [family

court]’s ultimate conclusion so as to facilitate a meaningful review of the issues

presented.” Province v. Province, 196 W. Va. 473, 483, 473 S.E.2d 894, 904 (1996); see

also Nestor v. Bruce Hardwood Flooring, L.P., 206 W. Va. 453, 456, 525 S.E.2d 334,

337 (1999) (“[O]ur task as an appellate court is to determine whether the circuit court’s

reasons for its order are supported by the record.”). “Where the lower tribunals fail to

meet this standard—i.e. making only general, conclusory or inexact findings—we must

vacate the judgment and remand the case for further findings and development.”

Province, 196 W. Va. at 483, 473 S.E.2d at 904.



               We find that the generalizations made by the family court as to the financial

need of each party and the conflicting statements as to the fault of the parties do not

provide a sufficient factual basis for this Court to determine whether the $1,600 award is

appropriate.   With the limited and contradictory information provided in the family

court’s order, it is impossible for this Court to decide whether the family court’s award of

spousal support amounts to an abuse of discretion. Therefore, we conclude that this case

must be reversed and remanded. On remand, the family court should take evidence as to

the financial need and ability to pay of Mr. Collisi, it should enunciate the financial need

of both parties, it should provide a definite statement regarding the fault of the parties,




                                             11

and it should calculate a spousal support award—if it determines that an award is

appropriate—that is supported by relevant and specific facts.7



                                B. Equitable Distribution

               Mr. Collisi contends that the family court erred in its determination that he

must pay $44,314.14 to Ms. Collisi to equalize the distribution of marital assets. The

only portion of this payment that Mr. Collisi regards as error is the amount representing

the family court’s valuation of the marital home. The family court determined that the

marital interest in the home was $65,700, and so it divided that interest among Mr. and

Ms. Collisi.



               Although the family court did not explicitly find that the home itself is the

separate property of Mr. Collisi, there is no doubt that the home is his separate property.

“Separate property” pursuant to W. Va. Code § 48-1-237(1) includes “[p]roperty

acquired by a person before marriage.” The family court’s order did find that the home

was acquired by Mr. Collisi before the marriage. While the home is Mr. Collisi’s

separate property, there may yet be a marital interest in the property. In determining the

       7
         Mr. Collisi argues that the family court’s original award of $1,600 in permanent
spousal support—which is far greater than Ms. Collisi’s need range of $400 to $808—
represents the family court’s attempt to equalize the income of the parties. We recognized
in Stone v. Stone, 200 W. Va. 15, 19 n.8, 488 S.E.2d 15, 19 n.8 (1997), that “[w]e have
not been able to discern from our divorce laws a legislative intent that a principle like
equalization of income is to be applied in determining [spousal support].” To the extent
that the family court’s order and the record are incomplete, we are unable to address this
issue.

                                             12

proper value of the marital interest in the home, W. Va. Code §§ 48-1-233 and -237(6)

must be applied. According to W. Va. Code § 48-1-233,


                       “Marital property” means:

                       . . . .

                       (2) The amount of any increase in value in the separate
                property of either of the parties to a marriage, which increase
                results from: (A) an expenditure of funds which are marital
                property, including an expenditure of such funds which
                reduces indebtedness against separate property, extinguishes
                liens, or otherwise increases the net value of separate
                property; or (B) work performed by either or both of the
                parties during the marriage.


In considering the increase in value of the home, a court must take into account any

increase in value due to outside causes pursuant to W. Va. Code § 48-1-237: “‘Separate

property’ means: . . . (6) Any increase in the value of separate property . . . which is due

to inflation or to a change in market value resulting from conditions outside the control of

the parties.”



                It is readily apparent that although the family court referenced W. Va. Code

§ 48-1-233 in deciding that the marital value of the home was $65,700, the court

erroneously applied the statute. Both W. Va. Code §§ 48-1-233 and -237 refer to the

increase in the value of the separate property. Pursuant to these statutes, the value of

separate property is the difference between the value of the property at the time of the

marriage and at the dissolution of the marriage. It is not, as the family court contends, the




                                              13

amount of marital funds expended on the separate property, which ultimately may have

no effect or even a negative effect on the value of the separate property.



              The proper calculation for the value of the separate property at issue in this

case, the home, is the difference between the value of the home at the time of the

marriage and the value at the time of the dissolution of the marriage. Here, the family

court did not make any findings as to the value of the home at the time of the marriage

nor did it make any findings as to the value of the home at the end of the marriage;

however, we do note that the undisputed facts in the record indicate that the value of the

home at the dissolution of the marriage was $110,000. Furthermore, the family court did

not take any evidence as to any increase in the value of the home, if any, that may have

been due to inflation or a change in market value resulting from conditions outside of the

control of the parties. Because insufficient findings of fact appear in the record for this

Court to determine the proper value of the marital interest in the home, this case must be

reversed and remanded so that the family court can take additional evidence to determine

the proper value of the home and make the appropriate findings of fact in accordance

with W. Va. Code §§ 48-1-233 and -237.



                                            IV.


                                     CONCLUSION


              For the reasons set forth above, this Court reverses the circuit court’s

February 15, 2012, order affirming the family court’s November 11, 2011, Decree of

                                             14

Divorce and Final Order, and we remand this case for further proceedings consistent with

this opinion.



                                                Reversed and remanded with directions.




                                          15